i                        ....                    ,:-~
                                                     401
il .                       i
                   :: -..,:..*
       OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                       AUSTIN
       ‘Ditatione bf puImoc4tion    ln euite for the ool-
lectlon    of dellaquont  texoe hevo heretofor     been
  o~OP3Mdw th4 Dl'OViSiWJ Of GeLtttOn 3 Of Artlale
If345b, Vomon’e Aaxoteted Civil Btatutee. A otmpnri-
eon of the lset m0nt1Qxeanrtlale with th6 provfslone
OS ibtso1a       42, aiwaa will dlecloee    a~oroue    tioon-
elrtcncLde zi tha requiremexto of the tvo statutes,
both as to the aoat.Qnto ef tha citation by publloatfoa
and the numberof times vhlah such oltation is w-
fpe8a fb b0 p\iblmfa      It vi11 0160 be noted thet
UXdOr thC~DrOVi8iOIlS Of &WC&b Biu             193, fi6OtiOZl1, itl
uuendln,q Article 298, it la provided t&&t eikrtiona
by xmbl:catlon   Under erly ~onolul or lpea2ol l&w e&u
be publIahed as mguirod by euch @?mrel or apaolal
lav.   In the 1rE;at or th4 aonfllotlng Dl’OViSiOW OS
ma00 El11 193 ltaelf    and th8 furtbnr oonSlS.otebetveen
euctbbill and Seatlox 3 .of ArtLolLs 7345b. tlv# SoUovSq
questlone nm eulee&ttad,
       “(4)      Arc the cointents al 4 oi?&Nn           by gubltoa-
tiap   in 8 Uolsaqucnt; t&x sult.$or          state    QawsOov&~ taxaa
raqulrad to aoataln       the prov1elonecmnn8rotad
                                                 ln Ada10
7311ifjb.or the ~rooleioaae     ;fn Artlala     792,         or both?
       '(5)      uhlch of the ltstutae    reserrod           to & qReet1en
5 gor4m       numbor es publhaatfon*
               t&e                              vbloh tit           be ueda
of such citation by @?licrtioti
        'Cltetloae    by yublicur-tl6n uader Artiolo 73&b
 ordlnmily acmtrrinappxcimstel~ 3000uorde, whomaeI l
 a ita tlo xby publ2cation     uhich.conforne     ta the x%aqulmr-
went8 OS both .Artiale,75Wb          md Article, 7342 vi11
 crdinitrll~    contalrr ap3woHxmtaly 590 wordaL aad the           .
 fea for publlehlng quoh oltatlox         at tha ato. pxwided ’
by ArtiaW 1342 vmld tlmxrai"crpe         W,tzppx%mtPurto~$20.00~~
,Jx~         inBtancUS,hbafrW3f,     V~~~COIUS~IW~~~~~~
.te bYOlVed in 0 e~%o'eu%t~-the            cltstlax   will bo ,flg
 leager end the goetr mmQootf?A-w              hlgbtPr.      ,.,~
       “illll yuui thexvfom,      Wnaqad*illii4.upnathi                       :
follav~       quwtioa1                          I
       .“(6) 1s                      ootiitor~~auth6r~e4dto
my th         444te 4S             ,* uitatfaa.       bj,pubmutfa¶~la~

                                                         :
     obe48 vhero~the deUnquent texoe leeseeed egblnet
     the propertj do not equal or uxc44d the publieber~e
     fee ae ret out in ~tlola  TN?”
            We find it de8lrbbls in WUV6bl.ttgJOW qU8St1OlkIIto Slret
~~tsnitlnttthe rtatw   and eSSoat OS Articrlo 7302 OS Vernon*e Civil
~tetutoe OS Toxae, ati emmdod, end purportedly     rcr-onuoted In House
B~U. 193, Aote 47th Legislature,   Reguler ~eelon.      To do thle 94
nut   lnqulre into the statue of said statute   prior to the tlm4 It
yea 444ndod by eoid Xm184 Dill 193.
           Artlalo 7342 vee first emoted in 1897. Said statute
provided Sor ILmthod OS ieeting      cltatlone    vbere the ounoce of prop-
ertf are unknovn or ore non-reolden.te      of the atoter the fern there-
of, the nsxuberof time euch ClMtlqn ws,e to be publlahod,            lf pub-
llehsd ln a nevepapor, proYided Sor publloetlon         in l nevepaper of
an edjolrrkgoountj vhm no aoveppor we publfrJwd lp the aotmtr                     ’   :
Ybo&ethe au18 VSBpandintr, provided a method Of peting            aotloer 1S
tho publlcatlon   oould xot be had in a xevepwer,,       proeorlbed a ml-
mumfee to be ahwg4d Sor publleh%ng such oltatlom,           preeorlbed
csrteln pmper reuftals     in tha getltian     tn au021 aeeurl prmfdud that
nuch wits, attar such publlaatlon,        ehould be prcceeded vlth as ia
othur cases and that the etbto RUCI county -11          have judgment for
tbu amount of b.~ee due and havs a deome ordorltq euah property to
bu sold as Zn ordlnery tkm eulte vbera tie ovner he8 been pe~onally
sewed vith prooese eaadprovided SW credlta as ehovn W tba M-
celpt ef the property tnmac or tee othoawiee e?Ldsaoed by poeitlvo           “,
proor *harIng the payment    of th4 t4mu mad ror.
                 the pmvleione
            tlndsr                 of said Artiolo 7342, prior to its
eaendment by Xcuee Bill 19.95, it vee olearly     the lay thet to bv4        l
o ftb tio ni8eueSor 5tnk nc vnh e b tt”88 o vxer eo f p r o p er tyIn a tu
Milt, it vae neoeoeer) to leeus the mme made* ths pro*lsic4ne of
Art1014 2040, R C. 9, of 28x48, 1925.        We quote Srom sht4       ve*
BagbyrneEetata {Civr Appp.) 126.8. Ii. 68?, ‘aa Soollowet
             “Heirs of a doceaeodperson vhoeo mnlment OS
     title    l* 0S reoord 8x9 not unkmnm ovmre of ma1
     estate,    but am know ovnere, even thou& the nemoe
     OS euah ovzmm am Mau?vn.        Tbmdorer   th4 proYlelone
     of Article 7342, eupra, em snot applLcable in obtain-
     ine leeuenco aad eitnl@o of noti      by publiaatioa  upon
     unknovn httl~ 88 ovneru of ;PMparty ia tax eulte,
     Willianae Yer Young, 41 Fexi Cl*. App. Pl2, 90 8* If. 940,
     rrltnfolud;8tatoJlor
     2mx*ca* A&m 31 a* WI

         ,



                                               ‘.   /
     there olteh; Undervood vme Blgpao,      To%. Ccm. Am,
     32 s. it. (26) 1102.a
ms pocullar aonditlon OS the lav resulted even aStar the or&g-
inal enactmnt   of &tlclo   7345~br Vornon~n Civil statutes   or
TUBS, b&w Sunato Dill 477, Aats 45th Leglalaturo,       Re@.ar Sos-
@ion, page 1494-a.   ThLs is shorn froza a f’urther quotation fra
state vse Bagbr’s Estate,   aupr~) vhioh says:
             *Ifelthsr Artlole 7342, not m&b,   oupra, pro-
     vidos la expreos la@A.qo for the Y.osuanc* Of servlo*
     of notice br publication upon unknoun heirs who may
     be the owners of realty ln tax sulta.     Theme 18 no
     other statute under ChaptsF 10, supraF that    taxpressl~
     provides f’oor,tba lssuanaa s&d servloo of altetlon   or
     of notice of publlaatioa     upon unlumn heln as ovmrs
     of rlmlty.’
            The Forty-fifth    Zealalnturo,    Regular SemIon, maated
Ssnsta Bill 477 (uhlch is shoun as ArtLals 7345-b, FLmmaxfs Clvll
$tstut.es of Texar) ublczh 18 a comprohe~slva ‘aot and appareatly
latemled to be a rather coapletoand vorkablv sot on the pToaedtuw
to be folloued   in tax suita brought ioa’ the collsctlon         of klla-
quent taxes by the various taxing wilta.           Section 3, deal-      with
prooess, of raid Senate EM1 477 vss amendedby said lEnme Bill’
565, Acts 46th Ugls3ature,       3939, flegular Eooaslon. FIVXS      the
blstoxy of the amendatory act, and the date of th.%.Byg ~~lsioa,
lt vns evidently   calculated    to meet the hold
Bs@y~s Estate,     supra, and mlthor        UtLale   7.
                                                     ?s ‘2 rioz 7344-b’pro-
vi&d for altatlrm to isew        in tax suite to’unknown heirs vho
mi@d be owners of ~o~arty,          The tunen~at mlarp?d tba scope
of Seotlon 3 so ae ? o lnolude the “uaknova holrs” vho tight be
the ovaers of realty aad subjaot to a delinquent           tsx cuit tJms
rho8iqthe lateatloa        of the Lu&lslatwe      to make Artlal~O 7345-ba0
~8arZyaapJ lot8 aa Act aitposslbPe. The pertinent provlsloas oft
#aid Artic; PCJ7$%Sj-b, insofar ae the soap0 of this opinion lm ow
,osrned, are Seotloas 3, 4, .6, 0, 9 and 23, tilah vi11 not ba
sopie herda for the s&e or brevity.
          Fraa h aareful aoaefdaratloa     0S the provlst?ns of
Artiole 73V+b, oupm, it beoasaus rnppareat     on its faae that it
aubodies the sorao subjeat matters and haa the smie obJeat and                  ,_
rawpose as that of Artlal* 7342, etapa, ~rlor to Its amoacbseat
   Rouse Billli93,mpr&      Ue thl& &hmo tr mo doubt but vhat
zs irprorkionru*ina~atudtht~.~tkn~
Oll@4.
            The Le&Irlatlve    lnteat uith refrrsnoo to ~hethor a
flpal   18 oxprsus or lr&Iad is crlv~yr aontralllnm             Texas p*l-
 @ysrs'    Insumaoo Aosoqat~og ~6~ Morgan, Cus. App. 295 9. W. 588.
us think it can be said'that       the Le~lslativa    intention    to express-
 1~ reqwal unr exist%&3 lav, Iwiludin$j Artlolla 7342, sapra, that
&ht be +i aonfllat      vlth the provtsloas       of sold Artlals 7345-b,
 nwra, is plainly nnn2fost by the terms of Zlbation 13 thonof.
~msvsr, IS such Act did not expr~5517 mpeti ArtIole 7342, sups,
 -a   It la our opiaion that said Artlale 7345-b. supra, repealed
w lmplIsntlon    tho pro~l.sIons of said Art1010 7342 prior to its
.~&ment by the 47th Lsglslaturrrr         Tha appllaable      rule   mttpportbd
~numeroun authorltIe5,       is ateted %a 39 Tex, Jur. p4 l&S wbsra
 it ir saLQt
              " l l l l&em two statutes  am in pari materla
        and it Is impoeslbls to recoaolle thm, tho older
        statute vlll be held to be repealed by impllmtion                            '.
        to the extent of the 4mUllot.         fa lwh olrowastsaacos
        it   ir, ~&?05UWlbd
                        that. th# I#f$DhtW         tnt’Stld& to   XV-
        pal all laws OP parts of bws         olaarly   inconrtstent
        vlth its lrt*r, (Lat.
           q'hls Qapwtematcoaaldursd         thoprcwlcleas  ofsaldArtlal0
792 and the prorloiona or Istiale          7345-b, prtor to the ameahaal’              “’
of 8eotloa 3 thereor by Hwse Bill          y&, mlpra, had la 'Tipa@- NO*          - '-,.;i
ogyii? thll ‘IIlpartIecat ram                                         '~

              *It is clwb* fxois the &aorltie8         eitcd above
        that the provisl6as  of Arbielo 7345-b,        45 qr will
        prevalZ over the provlsimrr ,of.Artlale        73 2# SW=,
        should they be la aWf‘llot.*
           We cleslre to observe aauther nil8 of lav tiah  vs t&lnk
is applicable   to tha matter ve are dlscuss~.    Wo quote trap #IHL
vs* Uhseler county, 125 8. U. (2d) 3pl (aff%zswd 144 Se YI @A)
8@), uhors t&o coupt saldt
                '%n the aase of ~ryaa vs. fhmtlberg,5 TSIX~
                                                          418;
        &?Jh,   the mpreatu Court sf this M.&B tmnam00d  the
        rule whtah, we think, is deeisiw              of' tho lt~aue;~~fOn
        ue.  such    rule  Is  tn   the mzmrlng         laiqwget
        undoubtedly ia time thatraomtx*roClon~whiahrspsals-
        foraar statutes,      by impl.twttca, Is rUrt to Im PnVOrodt
        aad it 18 alro true       thst statutea in pqi materis,
        aad relating     to ths ssw 8ub sot, are to be tekua            and
        oMstrued tog8kherJ        -        1 rlstabekPlwbtbat



                                              .


                                                       I.
     .:!




         ,
         :




    ,:



:



    -
            A aoasidsretlon of ths sbwe faots and authorities
b&q      us to the iasvitablo oonoluslon that tho Logislatum &id
sot hen authorlt~ ta ana@ Artlola 7%?, as it attenpted to da
w the n-amatnent     of it la said Iiouss Bill 193,.supra,   for
me Iwason that th6 8tahltQ   had r1ready :besn repcaled elthor or-
pwrrly oc by liapll~tlc%t br th4 enaotmnt     of said Artisle 73454,
mm*                                                                     .

              Did   the   47th    Legislature         Lntead to -ot               said Article
M2,     a8 an     irsdO~IK?Ont      onb   IMiU   (ItatutO,      w in   its clmnged fom,
its   8OtlRn    in p-Sing    Bill 1937 Var suoh strrtuto w-enaoteb
                                 IbUse                                                               ~.
into l valid lnvt  Ve think t&t both of those quostlons must k
mrwred in the ne&lw       and will dlsauss awe of the reasons for                                ~
our oonoluslons.
           Roueo Btll 193, sopro, vhm it8 aaptlon, body and enor-
esncy elauuo arc amsldomd     to;Zethor, was clearly    lntanded ta m-     “. \
qulre,ln most, ii not a11 lfLstculcos , that the kf.nds of publication8       ; /
dsrlnsd and eunmunrtcd themin,      should be rwulped to be published
la acme novspaperr vhloh tom vos also deflnod,       descrlb:zi~ the
mu&w of timqs suoh publioetion       should bo nm Yn the absonao or .:-5      ’
rrlstlng rtntutox7 amendrJ8nts and ?lxZng a max&u5s logs1 rak to                :
bs chargod fop ruoh publfoatlons     ahd t&a the aat procseds to
acalld 8Qzb r 6vsp eo iflc
                         no t
                            tic e              .tatutos
                                  a ndp r o c Qs8          to aonfom, lt
-St,    t0 thS Iuy lS&   X'Ste f'lxed w HOtWO Dill 193. ti8Oiu U ~_ .. ;
Art&l. 7342 i8 eanoemsd, th# 08ption of sold Act pZ'QT%&8t              ~_   ~.i




Mettan    of mid Bows Bill 193 and it8 ~rs~%sx~~     pl'Od8ior
prior to rscoprigg Artlalo 7342, in It8 erpsndbd Sam, sa)rt
              'Ax'tiola    7342 of Chapter 10, Title                    I.22 oi' the
       Revised Civil Statutes OS 93x8s of 192Elr 8-1     be and
       the Sarpe is .&w&y Smen&od ao 8n to CndOm     vlth th8
      Othhr     ~l’O%‘lSiOOS     d-f%18      AOt    m        ZWfXlclOtin~~   tW   W&W
      18 OnrOndiod4b8 fOf1OW81"              (%dOl'SOOPbXQ OUrO)
    mt    the 8tBtUtdU       WCQto thewaiUU',       a8 amnded, ntxd 6s thef
    Ta~ raoopZed?&the         Aat mid that the Le~lslature dld not lntozul
!     @pnos cm crl&rl&        nev, sopmate and Indopondent statute
1     Art1010 7342)   by  itb  aetlon ln pasaLaGn[ouoe Bill 193.         Art1010
    t
    7j42, 08 found bl flouoe gill 193, 1s not s%mplf a statute relating
    tc the publiaetlon     of citatlono      snd EettfnG 6 mtar to bo Ch.!ir&Sd
F   lo such ~88~s~ St ~008 farthor and dusorlbo8 certain             s&~~lflc
    statutory procedure.to be follovod          ln tax suits thenselves    casing
    vz;go:t8     prtioulaF     pr0~181m and lays down certsln        rightsaad
             . !Ebuo it is clear that the body of tho statute            go80 mu&
    farth8r th8n the r6al object evtdaatly           Sought to be attained br
    ths Ls~lslatum,      b 6ttomptln% to ammd tho statute,          vhlch MS to
    pmld6 Sor 0 la%aI rate to b aharwd by nsvagopera ror ronlr;lng
    8 puh~iChtiOll Of GitatiOtt     th6FOirr   provldod for 60 that    the mte
    wuld bati confommity vlth tba ~mv1sIona of' Utfolo               2$4 and ma,            : \
    81 emnded by the Act.         The Lvglal8tl?o     lnt6ntlon to olllr ChLmp
    aald Art1aY.e 7342,    atpro,w etmdaent,SO that it would ~onfoxn                            !
    to said ArtbCh8 29 and i!go, @cl ar;rondQd        by XIowe Bill 193. Is
    stmn@c&od by tho fast that the sontance in said statute,                relnt-
    lng to a&Br@bs aad the mnnb4m of t&m8            the aitation thornin pro-
    M6d foF 18 to b0 yubliahad, Ls the OnXy rantqzoo of tha orf@.ul
P   rtrtutethat wes ewod+             Ti3m-oVW) hmsWF, a new sentunae
    r&led pwzld%zq fog peyDent         by the Comptroller and Colleotor       to
    ths now~por          publlahftq8Uoh citation              ~OFthe bEi% rate for ask-     :
    lne’ such gubllcotlon,         wblah i8,oontrsrp          to the existing   method of
    ~~UZlt,*8    iShoniaaiteF.8bottnitl      th%80@3fOh        %X3 Otherat&-
    UtOS, S~CifiOlbll~   SC@&    t0 be dtS#Zidfbdw   ~QWS    Bill 193, 8h.W
    thatth6onl~tihangenmdsby         thalraapndra~t     UeStot&5Q36OXM
                                                  %-ate ahargeabls by nevspapelrs for
                                                   for io each of said ststutos   so
                                                         vitbthe Is&al ml& lr tnb lla llo
                                                                                       . ..#
                                                                                          d
    in uid      Bansa Bill     193e       ,

                  Them     %StkOMOFUfUtldUWYhCI.SUbSOf               8ktUtO~OOXi8tFU8-
     la   t!!tAxatexprelrssd la PopasuS VT, P~ttormn,                   (8, Ct.) 51 b* Y.
     w) 680, vlwre it la ram
                “sn detomltlltqg the Le&ulailw   Intent,     tbm wmrt
          should aot look nlcmu to sry am phraao, olauser OF
          8antenae  0r the eat, hut tha entiw  fwtt      and twu  ltb-
          01UdO8thbW+Ctl                thO’krdjlOfth@~tUXt            th#
          M a g q uy      a a ta 8. 4   l     *l.,
                       :-                         _~
             FromA aonnbleratfonOSthe vor4lngof the aaptlou of
 uti'%ouse Bill 195, the prov%sions of the aot 1trslS ¶.naluding
 it8 objoat and purparo, tosetbm vlth the emergemy aifnsm, vo
 Rm ccunpolled to 8a that #Snae Artlale m2 va8 repealed,          either
 ,xgresrly or by                      Artlale 73&b,   eupmol there wae
 nc valid and exlstlng rtatute       o aupport an t?m?nch;lant
                                                            thereof,
 l8 v~8 ett8mptcr4 in SootIon    5 of oai4 IW48e Bill 193, and further,
 tbbt #ai4 IJt8tUtO   VA8 IlOt 2'Q-bn8Ot48& by 881d Ad, B8 A #WV Ald
 I;rb;pntleat IltAtuto and that it hA8 no 5moo and bffeat.
          Tha QYidQnt lOgislAtit@ pllZ9080 Ad ~tO!lti~, w OnirOb
 w  xaure Birl 19Sr auprzs, vhiah vc have already 4lsausae4,    is not
thvarted nor afloatad by our ~eamnlng and hol4lng.      In Seotlon 2
of uld Rouse Bill 193 relutiag    to Artiale 29, wo fin4 this pm-
twona                                                                       :.,'\,,
              %fltiwut lntwl~    to exclude any other publioa-
      tion to which this eet apglfos,     It lsqmalally      pro-
      rid*4 that th1B A@t 8h511 Apply t0 All O.it~tiO~        OF
      notioen    vhich ma requiwd   to ba publlskxi     OF amp be
      publr . u fn a lmwmt       1;     ZC     at       t1     f-
      8410 ?wal        &ate   un&m%%t~~~          ox&?or"%~
      Or OthQP U&&Al 8AlO ~Z?OV~df+d      fOF in b'tiOhA &8,
      4203, 72=/i And 342 Of the ROYlAd Civti StAtutea         of'
      TQXAA,1925.'                    ouru)



           "La every o1ee vhbro l.he remlo~ of u.ny oltatlon
     or notice in any cam. oontraversyc         buit, or praooed-
.. ’ lnglnenyot’theaourt8~f          thostatolsrecpWedto
     b!z!by publicatiaa    rmder.tho prov18lon8 of fuw@noral
     or ipeoical lAV of thim state,    Ouch ~blloAtiOn     UhAU
     be published am rspuiawd by the goner01 or rpsoial law
     pr~?idlng iOr r~uh nOtlaO by pUbllaAtf~r~
           In the oa80 of W&e       VO* Bagb;y'r IMato,    eupm,     ulir
ml.   IR exprenBQ4;
           *ThepwriBlonB Of OhA tar 10, TltlQ 122 tara-
      tlon) of Jt, 0, 9, w2mn app E iaable v%ll oontm I. the
      proaodureQmt1on in tax ioreolotuaw Buttr hePa
      proroatQ4. 40 TWr J&h p* gal YouugVB. JaabopI*
                     *     I
                                          al0 aa Y. 74,                 vrlt re~i~edt
                                          Tex,       Olv. Apgh 210 Sb W. 219;

1~ :8 therctfare uppmont             that the court8 of thle rtaw hove n6woc
oonriaored that Artlalbn             28-a, 29 or 29-a of Vcrnon~8 Civil Stat-
,&@a,priorto their-@d!iont w ~o~t!e      Bill 193,auT)m,Vet-@  8p
pllcable t0 plWOsectirq:o in t&x malta. Ttit being the etatua of
 th BV, it fOllOW8, thAt raid Artlalea           2&a, 29 and 29-A, of
~~mon,r Civfi Statutes,        prior to their mondmnt by 8ai4 House
Bin 193,h?i4 tlOVOF bOOll FApOAh4         w impliaLIt;On by t-ha, ACtiOn Of
thr LOgl8lahWO in OmCtlIIf3 Artials         7345-b, Supra, in 1937, an4
88pooisll~ ln *ieV Of the prorlelons         of 30atlon 13 of said rtatute,
$lld Articles   28-A,    29 aa 29-6, oupra, wwe, then, propar 8UbjOOt#
of m ancndeto~       Aot vhere anondod in said Bows Bill 193.           0~
their iamendmont ia slid BOWJOBill 193, w think It 1s Ovidant
frownthe lan~~s~:s uocd ln that aat that the Leglalatura           intended
for the raid uxnenddd statutes to apply, inoofar an applloable,             to
th8 rate to be Ohar&edby aewr~para           for tmk%n~ pubUutlon8       of
Aotioe8   =a oltatlon8      requlro4 in tax wLta.      A dlffaxent legal
tato for w           ublications    Of Oit8tiOna in tax suitr 1s OXpI’@8S-.
04 in Articl.   73 t 5-b than the rate     aUou84 to be chapged in SAid
Artlols’ 29, a# amended by .Hause Bill 193.         The provielono    with
  cfemioe to tho le- 1 rats chargeable for the publloatlon             of
,it.atlom la tax LIU   ift8 are in oorafllat en4 winnot be recoaofled~
8lnce Ho1180Bill 193, e.mnd~          eaid Art1al.e 29 lr the latost      ox-
prosrlbn   on the 00~4 rub eot b;r the Legislature,       ve thlak It re-
pealed   by impllcatlon Ar lo10 ~~!Yi-b l~ofar        ao the loyal. r&o
oharSoable by aewspApo*e for making altatlons          by publloatloa     18
oonatwnsd.    39 TOX. Jar. 145.       For the mm mason vo think that
th8 pFoV++Rl             wO+4    ti~&ti@tr               @a,_SyPra,           mrrker i~_U~tbA~~~thAt
th.   8~uili.a       pX’OViR%OtlO   Of   fU’tiO30         flQfib,       UUpFApB, 8~00~~            tho
mnmr of tlmecr  the notices  or awatloaa    therein provtied                                    for #ball
k published, are mntrollitq’wtd    trfiould be follov6d~
                 sin00    VP havo   arrived         At    the       aoaalusioa~    sx;rrA88od      AbOW
it lr uaneuerrary to anmmr the                      fW8t t&w                       rutmltted
                                                                           que8tions
by you lu your ZvJqtloat.

                 For tho rea8om heretaabove expros8bd, you are advlred,
in Amwf          to your fourth quo~tlgm, 3hAt t?M provlrlonB of Artlao
     rhould bo followeda
7J’Q-b
                 Xa answer to your fWth q.uention we have almmly raid
that   theprorillonr of Art1030 734!j-b
                                      Are oo&rolling                                  OVar Artiak
?342rithreforeaoe               ta themmrbetofpublioptienr                        tobond@    of
olktloasw pubUerti6nin mid tax mltr.~
            xa exmverto your iixth questionVThwo a&eady, ia
UJ~opinion,  huld thatArticle7342hov hae a0 forcro mu effeat
a 1ov. fn additlodto what vu have said, ve think that thmra
i,m&hor pmma vhf the rpeaif;a   movLlon la raid Artlole
     lm it wiseattemptedto br mudded by Eaurr Bill 150,aah

         “IT the 8tat. bids th. 18nd In 8% aala,the
    c0mptrollor shallallovthl oollootor    the amountof
    suoh publiaher'a fee to br paici by the OoUootoP to
    the publisherr.     *   l   0,”

fr not a validprovision   of then
                                lnv. XC haa zdrendybeen shovn
fm an exnnlnntlon    OS tIm aa~tiion
                                   puotodabove, that Lt limita.
w mopa af the bill aad authorl~eo    an ntJomkmnt of aaidArtiolo
792 only3m.h rerpeotto the la&P1rateof publioatlon      a0 as to
eonform with Artiolea 29 and 29a as ammdeb he~aln.* Tha eaptlon,
tlunfore,   will   not rupport the sontaace,     just quoted,   from aald
      7342. We quote frmr 59 Toa Jur. pa 103, a6 follows
lilltlole
          “A tltla   that rpsoif%er the partloular &Id
    all a8wllcw!a8 ir to OOYOP or rtaturr a pwpore to
    arm 8 oertata ohage in the pa&or lav, mid Irhra810
    not merely daoriptive      of the mattera    to vhlch the
    lav relates, lbws      the  lurumaatorp   oat to thfawc%ng
    of the ahfiagacleslgmted          8ad preoludea
                                                  yy   l
                                                       M+on&~
    ooatmry OP diffomant          meadmeat.   l l l